Opinion filed May 17, 2007 















 








 




Opinion filed May 17, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00108-CR 
                                                    __________
 
                               WILLIAM D. CLEVELAND, Appellant
                                                             V.
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 163rd District Court
                                                         Orange
  County, Texas
                                              Trial Court Cause No. B-060,308-R
 

 
                                                                   O
P I N I O N
William D. Cleveland has filed in this court a
motion to dismiss his appeal.  In his
motion, he states that he desires to withdraw his notice of appeal and requests
that this court dismiss his appeal.  The
motion is signed by both appellant and his counsel.  The motion is granted.
The appeal is dismissed.
 
 
May 17,
2007                                                                                      PER
CURIAM
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.